                   Case 18-10601-MFW                    Doc 3087          Filed 11/16/20     Page 1 of 19




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 3033
------------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

DIANE STREANY, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC 2, with an
   office located at 777 Third Avenue, New York, New York 10017. I am over the age of
   eighteen years and am not a party to the above-captioned action.

2. On October 16, 2020, I caused to be served the “Notice of Agenda for Telephonic and Video
   Hearing Scheduled for October 20, 2020 at 10:30 a.m. (ET), Before the Honorable Mary F.
   Walrath, at the United States Bankruptcy Court for the District of Delaware,” dated October
   16, 2020 [Docket No. 3033],

by causing true and correct copies to be:

          i.     enclosed securely in separate postage pre-paid envelopes and delivered via first class
                 mail to those parties listed on the annexed Exhibit A,

         ii.     delivered via electronic mail to those parties listed on the annexed Exhibit B, and

        iii.     delivered via facsimile to those partied listed on the annexed Exhibit C.



1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4 th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
2
    Epiq Bankruptcy Solutions, LLC is now known as Epiq Corporate Restructuring, LLC



                                 T:\Clients\WEINSTN\Affidavits\Agenda_DI_3033_AFF_10-16-20_OA.docx
            Case 18-10601-MFW              Doc 3087         Filed 11/16/20         Page 2 of 19




3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
   United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
   further certify that the parties of record in this case, all registered CM/ECF users located on
   the Court’s Electronic Mail Notice List, annexed hereto as Exhibit D, were served through
   the CM/ECF system.

                                                                     /s/ Diane Streany
                                                                     Diane Streany

 Sworn to before me this
 19th day of October, 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022




                       T:\Clients\WEINSTN\Affidavits\Agenda_DI_3033_AFF_10-16-20_OA.docx
Case 18-10601-MFW   Doc 3087   Filed 11/16/20   Page 3 of 19




                    Exhibit A
                                             THE WEINSTEIN COMPANY
                       Case 18-10601-MFW          Doc 3087 Filed 11/16/20
                                                    Service List
                                                                                  Page 4 of 19

Claim Name                               Address Information
AMERICAN EXPRESS TRAVEL RELATED          C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
FRIED SAPERSTEIN ABBATT, P.C.            (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                         CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP               (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                         ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
INTERNAL REVENUE SERVICE                 CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC           C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
MCCABE, WEISBERG & CONWAY, LLC           (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                         DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                         WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY     DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE      ATTN: JANE LEAMY & HANNAH M. MCCOLLUM, ESQS. J. CALEB BOGGS FEDERAL BUILDING
                                         844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE 19801
PEOPLE OF THE STATE OF NEW YORK, THE     C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
SECURITIES AND EXCHANGE COMMISSION       NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                         STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION       100 F STREET, NE WASHINGTON DC 20549
STATE OF CALIFORNIA ATTORNEY GENERAL     ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL       ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
WILMER CUTLER PICKERING HALE AND DORR    (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                      PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                                  Total Creditor count 14




Epiq Corporate Restructuring, LLC                                                                            Page 1 OF 1
                                          THE WEINSTEIN COMPANY
                       Case 18-10601-MFW       Doc 3087 Filed 11/16/20
                                                 Service List
                                                                               Page 5 of 19

Claim Name                            Address Information
BBC FILMS                             ATTN: LIVY SANDLER LEGAL & BS AFAIRS MGR BBC ZONE A, 7TH FL BBC BROADCASTING
                                      HOUSE, PORTLAND PLACE LONDON W1A1AA UK
BERKELEY RESEARCH GROUP, LLC          ATTN: JAY BOROW 810 7TH AVE STE 4100 NEW YORK NY 10019-5818
CRAVATH SWAINE & MOORE LLP            {COUNSEL TO THE WEINSTEIN COMPANY HOLDINGS), ATTN: PAUL H. ZUMBRO, ESQ.
                                      WORLDWIDE PLAZA, 825 EIGHTH AVENUE NEW YORK NY 10019
KLEHR HARRISON HARVEY BRANZBURG LLP   ATTN: MICHAEL W. YURKEWICZ 919 N MARKET ST STE 1000 WILMINGTON DE 19801
OFFICE OF THE US TRUSTEE              ATTN: JANE LEAMY, ESQ. & HANNAH M. MCCOLLUM, ESQ. 844 KING ST., STE. 2207,
                                      LOCKBOX 35 WILMINGTON DE 19801
PACHULSKI STANG ZIEHL & JONES LLP     {COUNSEL TO THE COMMITTEE) ATTN: BRADFORD J. SANDLERS, ESQ. 919 N. MARKET ST.,
                                      17TH FLOOR WILMINGTON DE 19801
PACHULSKI STANG ZIEHL & JONES LLP     {COUNSEL TO THE COMMITTEE} ATTN: JAMES I. STANG. ESQ. 10100 SANTA MONICA
                                      BLVD., 13TH FLOOR LOS ANGELES CA 90067
RICHARDS LAYTON & FINGER PA.          {COUNSEL TO THE WEINSTEN CO. HOLDINGS ATTN: MARK D. COLLINS & PAUL N. HEATH,
                                      ESQ., ONE RODNEY SQUARE, 920 N. KING ST. WILMINGTON DE 19801
SEYFARTH SHAW LLP                     ATTN: GERALD L. MAATMAN, JR. 233 S. WACKER DR, STE 800 CHICAGO IL 60606




                               Total Creditor count 9




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 18-10601-MFW   Doc 3087   Filed 11/16/20   Page 6 of 19




                    Exhibit B
     Case 18-10601-MFW    Doc 3087     Filed 11/16/20    Page 7 of 19
                 The Weinstein Company Holdings LLC, et al.
                         Case No. 18-10601 (MFW)
                             Email Service List


Email Address
ABROWN@GSBBLAW.COM
AFG@PRYORMANDELUP.COM
AGBANKDELAWARE@AG.TN.GOV
AGLENN@KASOWITZ.COM
AGOLD@HERRICK.COM
AMAGAZINER@YCST.COM
ANDREW.GOLDMAN@WILMERHALE.COM
ANDREWTENZER@PAULHASTINGS.COM
AREMMING@MNAT.COM
BANKFILINGS@YCST.COM
BANKRUPTCY2@IRONMOUNTAIN.COM
BENNETTMURPHY@QUINNEMANUEL.COM
BGRIFFITH@SWLAW.COM
BILL.FREEMAN@KATTENLAW.COM
BONEILL@KRAMERLEVIN.COM
BSANDLER@PSZJLAW.COM
BSIMMONS@LOEB.COM
CAHN@CLM.COM
CGIANELLONI@SWLAW.COM
CHARDMAN@WINSTON.COM
CHIPMAN@CHIPMANBROWN.COM
CRAIG.MARTIN@DLAPIPER.COM
CRIS@CRISARMENTA.COM
CSAMIS@POTTERANDERSON.COM
CSIMON@CROSSLAW.COM
CURTISHEHN@COMCAST.NET
CWEINERLEVY@VENABLE.COM
DABBOTT@MNAT.COM
DABBOTT@MNAT.COM
DAHDOOT@BUSHGOTTLIEB.COM;
DALOWENTHAL@PBWT.COM
DAOBRIEN@VENABLE.COM
DAVID.GRIFFITHS@WEIL.COM
DAVID.SIMONDS@HOGANLOVELLS.COM
DAVID.YOHAI@WEIL.COM
DBESKRONE@ASHBYGEDDES.COM
DBUTZ@MNAT.COM
DGRASSGREEN@PSZJLAW.COM




                              Page 1 of 5
     Case 18-10601-MFW   Doc 3087      Filed 11/16/20    Page 8 of 19
                 The Weinstein Company Holdings LLC, et al.
                         Case No. 18-10601 (MFW)
                             Email Service List


DJNEWMAN@AKINGUMP.COM
DKLAUDER@BK-LEGAL.COM
DMINNICK@PILLSBURYLAW.COM
DPOITRAS@JMBM.COM
DRICHARDS@FINEMANLAWFIRM.COM
DRILEY@ALLENMATKINS.COM
DSTABER@AKINGUMP.COM
EBC@STEVENSLEE.COM
ECF@BG.LAW
EDWARD.MCNEILLY@HOGANLOVELLS.COM
EJUSTISON@YCST.COM
EMFOX@SEYFARTH.COM
EMILYB@HBSSLAW.COM
EMONZO@MORRISJAMES.COM
ENID.STUART@AG.NY.GOV
ERICKA.JOHNSON@WBD-US.COM
EROSENTHAL@RMGGLAW.COM
EWEISFELNER@BROWNRUDNICK.COM
FOURNIERD@PEPPERLAW.COM;
GARY@LIGHTCHASERANIMATION.COM
GDONILON@MMWR.COM
GEOFFREY.GRIVNER@BIPC.COM
GFMCDANIEL@DKHOGAN.COM
GTAYLOR@ASHBYGEDDES.COM
GUILFOYLE@BLANKROME.COM
HANNAH.MCCOLLUM@USDOJ.GOV
HORNUNG@LSELLP.COM
HWEG@ROBINSKAPLAN.COM
JANE.M.LEAMY@USDOJ.GOV
JBAGDANOV@BG.LAW
JDALBERG@LGBFIRM.COM
JEFF.FRIEDMAN@KATTENLAW.COM
JEFFREY.WEXLER@PILLSBURYLAW.COM
JERRY.HALL@KATTENLAW.COM
JFALGOWSKI@BURR.COM
JGURULE@KTBSLAW.COM
JHAGLE@SIDLEY.COM
JHARKER@COHENSEGLIAS.COM
JHH@STEVENSLEE.COM




                              Page 2 of 5
     Case 18-10601-MFW    Doc 3087     Filed 11/16/20     Page 9 of 19
                 The Weinstein Company Holdings LLC, et al.
                         Case No. 18-10601 (MFW)
                             Email Service List


JHOOVER@BENESCHLAW.COM
JKOHANSKI@BUSHGOTTLIEB.COM;
JLETO@LETOBASSUK.COM
JLEVITAN@PROSKAUER.COM
JMASELLA@PBWT.COM
JMENTON@ROBINSKAPLAN.COM
JPARKER@PSAZLAW.COM
JREITMAN@LGBFIRM.COM
JRYAN@POTTERANDERSON.COM
JSSABIN@VENABLE.COM
JSTANG@PSZJLAW.COM
JWAXMAN@MORRISJAMES.COM
KAREN@PARKLAWLLC.COM
KATHY.JORRIE@PILLSBURYLAW.COM
KBLOCK@LOEB.COM
KCAPUZZI@BENESCHLAW.COM
KCOWENS@VENABLE.COM
KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM
KELLIOTT@KELLEYDRYE.COM
KGOOD@POTTERANDERSON.COM
KIRELAND@BUSHGOTTLIEB.COM
KLEIN@KLEINLLC.COM
KMANN@CROSSLAW.COM
KPRESTEGARD@BUSHGOTTLIEB.COM;
LAURA.WASHINGTON@LW.COM
LBASSUK@LETOBASSUK.COM
MAIL@MORRISADELMAN.COM
MARK.DESGROSSEILLIERS@WBD-US.COM
MARK.MINUTI@SAUL.COM
MARK.PFEIFFER@BIPC.COM
MARVIN.PUTNAM@LW.COM
MATTHEW.WARD@WBD-US.COM
MATTHEW.WARD@WBD-US.COM
MBOUSLOG@GIBSONDUNN.COM
MBUSENKELL@GSBBLAW.COM
MDELANEY@ROBINSKAPLAN.COM
MELOROD@GTLAW.COM
MELTZERE@PEPPERLAW.COM
MGOTTFRIED@LGBFIRM.COM




                              Page 3 of 5
    Case 18-10601-MFW   Doc 3087     Filed 11/16/20     Page 10 of 19
                The Weinstein Company Holdings LLC, et al.
                        Case No. 18-10601 (MFW)
                            Email Service List


MHARVEY@MNAT.COM
MHELT@FOLEY.COM
MIKE@DCIP.COM
MLAHAIE@AKINGUMP.COM
MNESTOR@YCST.COM
MORGAN.PATTERSON@WBD-US.COM
MORGAN.PATTERSON@WBD-US.COM
MSTAMER@AKINGUMP.COM
MTALMO@MNAT.COM
MTALMO@MNAT.COM
MTOBEROFF@TOBEROFFANDASSOCIATES.COM
NMOSS@AKINGUMP.COM
NOTICES@BKSERVICING.COM
PARROW@BUCHALTER.COM
PAULSAGAN@PAULHASTINGS.COM
PBRANSTEN@GLASERWEIL.COM
PGURFEIN@LGBFIRM.COM
PPASCUZZI@FFWPLAW.COM
RACHEL.ALBANESE@DLAPIPER.COM
RACHEL.NANES@DLAPIPER.COM
RANTONOFF@BLANKROME.COM
RBRADY@YCST.COM
RFEINSTEIN@PSZJLAW.COM
RKINAS@SWLAW.COM
RKLYMAN@GIBSONDUNN.COM
RMERSKY@MONLAW.COM
ROGLENL@BALLARDSPAHR.COM
RSLAUGH@POTTERANDERSON.COM
RTRACK@MSN.COM
RZUR@LGBFIRM.COM
SBEACH@YCST.COM
SCOTTSHELLEY@QUINNEMANUEL.COM
SGIUGLIANO@DIAMONDMCCARTHY.COM
SHERRI.SIMPSON@OAG.TEXAS.GOV
SKATONA@POLSINELLI.COM
SKAUFMAN@SKAUFMANLAW.COM
SKUHN@AKINGUMP.COM
SSELBST@HERRICK.COM
STERN@LSELLP.COM




                             Page 4 of 5
     Case 18-10601-MFW    Doc 3087     Filed 11/16/20    Page 11 of 19
                  The Weinstein Company Holdings LLC, et al.
                          Case No. 18-10601 (MFW)
                              Email Service List


STEVE@HBSSLAW.COM
STRATTOND@PEPPERLAW.COM;
SUMMERSM@BALLARDSPAHR.COM
SUSANWILLIAMS@PAULHASTINGS.COM
SUSHEELKIRPALANI@QUINNEMANUEL.COM
TED.DILLMAN@LW.COM
TGEHER@JMBM.COM
THEODORE.TSEKERIDES@WEIL.COM
THOMAS.CALIFANO@DLAPIPER.COM
TPATTERSON@KTBSLAW.COM
TSCOBB@VORYS.COM
VRUBINSTEIN@LOEB.COM
WAGNERR@GTLAW.COM
WAYNE.SMITH@WARNERBROS.COM
WBOWDEN@ASHBYGEDDES.COM
WCURCHACK@LOEB.COM
Count: 171




                               Page 5 of 5
    Case 18-10601-MFW    Doc 3087     Filed 11/16/20    Page 12 of 19
                 The Weinstein Company Holdings LLC, et al.
                        Case No. 18-10601 (MFW)
                             Email Service List


Email Address
ASTULMAN@POTTERANDERSON.COM
FNOYES@OFFITKURMAN.COM
JGREY@CROSSLAW.COM
KMILLER@SKJLAW.COM
RPALACIO@ASHBYGEDDES.COM
Count: 5




                              Page 1 of 1
    Case 18-10601-MFW    Doc 3087     Filed 11/16/20    Page 13 of 19
                 The Weinstein Company Holdings LLC, et al.
                         Case No. 18-10601 (MFW)
                             Email Service Lise


Email Address
BARBEIT@WIGDORLAW.COM
DWIGDOR@WIGDORLAW.COM
KM@MINTZERFIRM.COM
LIU@TEAMROSNER.COM
ROSNER@TEAMROSNER.COM
TGIUFFRA@RHEINGOLDLAW.COM
Count: 6




                              Page 1 of 1
Case 18-10601-MFW   Doc 3087   Filed 11/16/20   Page 14 of 19




                     Exhibit C
     Case 18-10601-MFW    Doc 3087     Filed 11/16/20    Page 15 of 19
                  The Weinstein Company Holdings LLC, et al.
                          Case No. 18-10601 (MFW)
                               Fax Service List


NAME                                                     FAX
AKIN GUMP STRAUSS HAUER & FELD LLP                       212-872-1002
AKIN GUMP STRAUSS HAUER & FELD LLP                       214-969-4343
AKIN GUMP STRAUSS HAUER & FELD LLP                       310-229-1001
BROWN RUDNICK LLP                                        212-209-4801
BUSH GOTTLIEB                                            818-973-3201
CROSS & SIMON, LLC                                       302-777-4224
CROSS & SIMON, LLC                                       302-777-4224
GIBSON, DUNN & CRUTCHER LLP                              213-229-7520
HAGENS BERMAN SOBOL SHAPIRO LLP                          708-628-4950
IP MANAGEMENT, INC. / IPW, LLC                           310-246-3101
IRON MOUNTAIN INFORMATION MANAGEMENT, LLC                617-451-0409
KLEE, TUCHIN, BOGDANOFF & STERN LLP                      310-407-9090
LANDAU GOTTFRIED & BERGER LLP                            310-557-0056
LANDAU GOTTFRIED & BERGER LLP                            310-557-0056
LANDAU GOTTFRIED & BERGER LLP                            310-557-0056
LANDAU GOTTFRIED & BERGER LLP                            310-557-0056
LATHAM & WATKINS LLP                                     424-653-5501
LATHAM & WATKINS LLP                                     213-891-8763
LAW OFFICE OF CURTIS A. HEHN                             302-351-7214
LOEB & LOEB LLP                                          212-407-4990
LOEB & LOEB LLP                                          212-407-4990
MCCABE, WEISBERG & CONWAY, LLC                           855-425-1980
MORRIS JAMES LLP                                         302-571-1750
MORRIS JAMES LLP                                         302-571-1750
MORRIS JAMES LLP                                         302-571-1750
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                     302-658-3989
OFFICE OF THE UNITED STATES TRUSTEE                      302-573-6497
PILLSBURY WINTHROP SHAW PITTMAN LLP                      213-226-4499
ROSENTHAL, MONHAIT & GODDESS, P.A.                       302-658-7567
SNELL & WILMER                                           702-784-5252
TN DEPT OF REVENUE                                       615-741-3334
TOBEROFF & ASSOCIATES, PC                                310-246-3101
YOUNG CONWAY STARGATT & TAYLOR, LLP                      302-571-1253
Count:                                                   33
Case 18-10601-MFW   Doc 3087   Filed 11/16/20   Page 16 of 19




                     Exhibit D
Internal CM/ECF Live Database                                                                                                       Page 1 of 12
              Case 18-10601-MFW                                          Doc 3087               Filed 11/16/20      Page 17 of 19


Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

    • Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
    • Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
      6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
    • James W. Adelman mail@morrisadelman.com
    • Rachel E. Albanese rachel.albanese@dlapiper.com
    • Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
    • Paul S. Arrow parrow@buchalter.com
    • Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
    • Sean Matthew Beach bankfilings@ycst.com
    • Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
    • Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
    • William Pierce Bowden wbowden@ashby-geddes.com, ahrycak@ashbygeddes.com
    • Charles G. Brackins CBrackins@hinshawlaw.com
    • Robert S. Brady bankfilings@ycst.com
    • Peter Manfred Bransten pbransten@glaserweil.com
    • Bernadette Brennan bbrennan@law.nyc.gov
    • Amy D. Brown abrown@gsbblaw.com
    • Michael G. Busenkell mbusenkell@gsbblaw.com
    • Daniel B. Butz dbutz@mnat.com
    • Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
    • Thomas R. Califano thomas.califano@dlapiper.com
    • Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
    • John F. Carberry jcarberry@cl-law.com
    • David W. Carickhoff dcarickhoff@archerlaw.com
    • James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
    • Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
    • William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
    • Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    • Joseph Corrigan Bankruptcy2@ironmountain.com
    • Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
    • Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Michael David DeBaecke mdebaecke@ashbygeddes.com
    • Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
    • Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
    • Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Ted A. Dillman ted.dillman@lw.com
    • Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
    • Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
    • Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
    • Katharina Earle kearle@ashbygeddes.com
    • Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
    • Vernon Louis Ellicott vernon@thebloomfirm.com
    • Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
    • Justin Cory Falgowski jfalgowski@burr.com
    • S. Alexander Faris bankfilings@ycst.com
    • Robert J. Feinstein rfeinstein@pszjlaw.com
    • David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
    • Edward M. Fox emfox@seyfarth.com
    • Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
    • Larry W Gabriel lgabriel@bg.law
    • Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
    • Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
    • Jason A. Gibson gibson@teamrosner.com
    • Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
    • Sheryl P Giugliano sgiugliano@diamondmccarthy.com
    • Anthony F. Giuliano afg@pryormandelup.com
    • Steven W Golden sgolden@pszjlaw.com
    • Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
    • L. Katherine Good kgood@potteranderson.com
    • L. Katherine Good kgood@potteranderson.com,
      cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
    • Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
    • Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
    • Geoffrey G. Grivner geoffrey.grivner@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com
    • Victoria A. Guilfoyle guilfoyle@blankrome.com
    • Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Sasha M. Gurvitz sgurvitz@ktbslaw.com
    • Bryan J Hall bhall@blankrome.com
    • Derrick Hansen dhansen@friedmanspring.com
    • Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
    • James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
    • Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
    • Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?264208071151882-L_1_0-1                                                             10/16/2020
Internal CM/ECF Live Database                                                                                                            Page 2 of 12
              Case 18-10601-MFW                               Doc 3087            Filed 11/16/20             Page 18 of 19


  •   Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Curtis A Hehn curtishehn@comcast.net
  •   Marcus Helt mhelt@foley.com, kwilliams@gardere.com
  •   Adam Hiller ahiller@adamhillerlaw.com
  •   Michael Cory Hochman mhochman@monlaw.com
  •   Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
  •   Stephan Hornung hornung@lsellp.com
  •   Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
  •   Joseph H. Huston jhh@stevenslee.com
  •   Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
  •   Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
  •   Michael Joseph Joyce mjoyce@mjlawoffices.com
  •   Elizabeth Soper Justison bankfilings@ycst.com
  •   Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Susan E. Kaufman skaufman@skaufmanlaw.com
  •   David M. Klauder dklauder@bk-legal.com
  •   Julia Bettina Klein klein@kleinllc.com
  •   Steven K. Kortanek steven.kortanek@limnexus.com
  •   Lawrence Joel Kotler ljkotler@duanemorris.com
  •   Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com
  •   Meredith A. Lahaie mlahaie@akingump.com
  •   Jane M. Leamy jane.m.leamy@usdoj.gov
  •   Raymond Howard Lemisch rlemisch@klehr.com
  •   Scott J. Leonhardt leonhardt@teamrosner.com
  •   Jeffrey W. Levitan jlevitan@proskauer.com
  •   Maxim B. Litvak mlitvak@pszjlaw.com
  •   Zhao Liu liu@teamrosner.com
  •   Michael Luskin luskin@lsellp.com
  •   Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Andrew L Magaziner bankfilings@ycst.com
  •   Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
  •   R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
  •   Laura L. McCloud agbankdelaware@ag.tn.gov
  •   Hannah Mufson McCollum hannah.mccollum@usdoj.gov
  •   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
  •   R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Edward J McNeilly edward.mcneilly@hoganlovells.com
  •   Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   James Paul Menton jmenton@robinskaplan.com
  •   Rachel B. Mersky rmersky@monlaw.com
  •   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
  •   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
  •   Norman M. Monhait nmonhait@rmgglaw.com
  •   Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
  •   James C Moon jmoon@melandbudwick.com,
      ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
  •   Carl D. Neff cneff@foxrothschild.com
  •   Michael S. Neiburg bankfilings@ycst.com
  •   Michael R. Nestor bankfilings@ycst.com
  •   Robert M. Novick courtnotices@kasowitz.com
  •   Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
  •   Daniel A. O'Brien daobrien@venable.com
  •   Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
  •   Ricardo Palacio rpalacio@ashby-geddes.com;ahrycak@ashbygeddes.com
  •   Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
  •   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
  •   Norman L. Pernick npernick@coleschotz.com,
      pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Mark Pfeiffer mark.pfeiffer@bipc.com, donna.curcio@bipc.com
  •   Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
  •   David M. Poitras dpoitras@jmbm.com
  •   David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Patrick J. Reilley preilley@coleschotz.com,
      bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Reliable Companies gmatthews@reliable-co.com
  •   Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
  •   Deirdre M. Richards drichards@finemanlawfirm.com
  •   Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
  •   Colin Robinson crobinson@pszjlaw.com
  •   Colin R. Robinson crobinson@pszjlaw.com
  •   Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
  •   Alan Michael Root aroot@archerlaw.com
  •   Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
  •   Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
  •   Frederick Brian Rosner rosner@teamrosner.com
  •   Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
  •   Jeffrey S. Sabin JSSabin@Venable.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?264208071151882-L_1_0-1                                                                  10/16/2020
Internal CM/ECF Live Database                                                                                                    Page 3 of 12
              Case 18-10601-MFW                            Doc 3087           Filed 11/16/20            Page 19 of 19


  •   Christopher M. Samis csamis@potteranderson.com, cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
  •   Bradford J. Sandler bsandler@pszjlaw.com
  •   Bradford J. Sandler bsandler@pszjlaw.com
  •   Susan K Seflin sseflin@bg.law
  •   Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
  •   Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard B. Sheldon rbs@msk.com
  •   Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
  •   David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Dylan James Smith dsmith@loeb.com
  •   Wayne M. Smith wayne.smith@warnerbros.com
  •   Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
  •   Michael S. Stamer mstamer@akingump.com
  •   James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
  •   Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard Stern stern@lsellp.com
  •   David B. Stratton david.stratton@troutman.com, wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
  •   Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
  •   Aaron H. Stulman astulman@potteranderson.com,
      lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
  •   Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
  •   Gregory A. Taylor gtaylor@ashbygeddes.com, ahrycak@ashbygeddes.com
  •   Neil Paresh Thakor nthakor@manatt.com
  •   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
  •   Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
  •   Jason Wallach jwallach@ghplaw.com
  •   Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
  •   Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
  •   Howard J. Weg hweg@robinskaplan.com
  •   Jeffrey C. Wisler jwisler@connollygallagher.com
  •   Michael W. Yurkewicz myurkewicz@klehr.com
  •   Paul H Zumbro pzumbro@cravath.com, mao@cravath.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?264208071151882-L_1_0-1                                                           10/16/2020
